ORDER

This matter came before this Court on the Petition for Reinstatement of Harold Lockwood Boyd, III, and the response of Bar Counsel, and
The Court having considered the Petition and the Response of Bar Counsel, it is this 19th day of December, 2013
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that Harold Lockwood Boyd, III, *226be, and he is hereby reinstated to the practice of law in this State; and it is further
ORDERED, that the Clerk of this Court shall replace the name of Harold Lockwood Boyd, III, upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.